DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 6, 11, 12, 16, 19, 22, 27, 32, 33, 35, 37, 40) in the reply filed on 10/14/2019 remains acknowledged.
Applicant’s election without traverse of:
(i) hydroxypropylmethylcellulose acetate succinate (HPMCAS); and 
(ii-a) tablet, 
in the reply filed on 10/14/2019 remains acknowledged.
Claims 41-45, 47, 49-50 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable without traverse in the reply filed on 10/14/2019.

Response to Arguments
Applicants' arguments, filed 1/21/2021, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
All rejections of canceled claims 6, 12 & 32 have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 16, 19, 22, 27, 33, 35, 37, 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. (WO 2014/144100 A2; 2014 Sept; IDS reference), in view of Friesen et al. (“Hydroxypropyl Methylcellulose Acetate Succinate-Based Spray-Dried Dispersions: An Overview”; Molecular Pharmaceutics; 5(6): 1003-1019; 2008; IDS reference).
kai teaches compounds which are useful as stimulators of sGC, particularly NO-independent, heme-dependent stimulators (abstract).  Compounds of Formula I include I-324:

    PNG
    media_image1.png
    210
    177
    media_image1.png
    Greyscale
;
(pp. 81, 123); i.e., instant Compound I.  Table 6 indicates absolute EC50 of category B in HEK assay, corresponding to EC50 between 101 and 1000 nM (pp. 487, right, 489, text after table).  The table at [00284] indicates category C in Rat Mean Arterial Pressure peak change from baseline (this compound is 1/11 in Category C, the category of greatest blood pressure reduction).
Formulations of a compound of Formula I and Formula I’ that are suitable for oral administration may be prepared as discrete units such as Applicant elected tablets, and dispersible powders [00177].  Compressed tablets may be prepared by compressing in a suitable machine the active ingredient in a free-flowing form such as powder, optionally mixed with, inter alia, an inert diluent [00178].
As noted further above, the agents described herein may be provided in the form of microparticulates, which may be packaged in a capsules such as HPMCAS, or may be formed in to a tablet.  Such multiparticulates may be made by any known process, include spray-coating seed cores [00168].

Nakai establishes I-324 is among the most potent in arterial blood pressure reduction, 1 out of 11 identified in the most potent category C.  Thus, this recognition would have motivated the skilled artisan to select this compound for formulations according to teachings of Nakai, e.g., including solid dispersions, spray-dried materials, and tablets formed from solid dispersions.  Although Nakai does teach HPMCAS as a polymer matrix controlled release device, Nakai does not explicitly identify this polymer for solid dispersion, or solid dispersions prepared via spray drying, (claim 19) or said solid dispersions used in forming tablets (claim 40).  Nakai does not teach amounts of this compound and the polymer in the solid dispersion (claims 1, 16, 22).
The skilled artisan would have recognized a low aqueous solubility for this compound, based on the structure.  For instance, Predicted Chemical Properties obtained from SciFinder on 1/13/2020 indicate calculated Mass Intrinsic Solubility of sparingly soluble, 2.7 μg/L, based on the structure.  The skilled artisan would have been motivated to obtain an effective excipient polymer to enhance solubility and minimize crystallization.
Friesen teaches spray-dried dispersions (SDDs) of low-solubility drugs have been prepared using the polymer hydroxypropyl methyl cellulose acetate succinate (HPMCAS).  For a variety of drug structures, these SDDs provide supersaturation in in vitro dissolution determinations and large bioavailability increases in vivo.  In bile-salt/lecithin in vitro solutions, these SDDs provide amorphous drug/polymer colloids and 
Solubilities of Compounds include Compound 4, 0.0038 μg/mL (3.8 μg/L), similar to the calculated solubility of the Nakai compound I-324 (Table 1).  
The solid dispersions are prepared by spray-drying, and result in stable amorphous powders useful for oral dosing (1008, 2nd paragraph).  Compound 1 was prepared using 25 wt% Compound 1/HPMCAS; i.e., 25:75 active:HPMCAS.
Friesen establishes Applicant elected HPMCAS is an excellent excipient polymer for improving solubility and bioavailability of drugs having low aqueous solubility.  It would have been obvious to one of ordinary skill in the art to prepare solid dispersions of I-324 with HPMCAS, giving amorphous oral dosage forms.  Use of amounts that include 25% I-324 and 75% HPMCAS would have been obvious based on exemplary dispersions taught by Frieson using these relative amounts, and motivated by routine optimization of amounts to prepare solid dispersions via spray drying.

Applicant argues:
1. 	Nakai or Friesen, Alone or in Combination, would not have Provided Sufficient Reason or Motivation to a Person Skilled in the Art to Combine Compound I-324 and HPMCAS in an Amount of Between 70% and 95% of the Total Weight of Solid Dispersion to Arrive at the Presently Claimed Solid Dispersions 
Under controlling Federal Circuit law, the obviousness of a formulation should start with a lead formulation or reference composition, See, Unigene labs., Inc. v. Apotex, Inc., which states: 
A prima facie case of obviousness in the chemical arts is often based on a known compound, called a "lead compound," which serves as a starting point for a person of 
655 F.3d 1352, 1361-62 (Fed. Cir. 2011) (emphasis added). 
In this case, the Office has not provided a lead formulation as a starting point for further modification to arrive at the claimed solid dispersion. 
Without providing a leading formulation, the Office instead picks a single experiment of Nakai - Example 4 to support its conclusion that a skilled artisan would have been motivated to select compound I-324 for formulations because it is among the most potent in arterial blood pressure reduction. 
Applicant respectfully disagrees. Nakai discloses numerous examples showing that its generic sGC stimulators are active and effective in many different biologic assays and animal models. There are more than 600 compounds disclosed in Nakai. Example 4 is merely one of the experiments that shows some data related to blood pressure changes for twenty-five compounds in Sprague-Dawley rats. Nothing in Nakai points to these twenty-five compounds being the best amongst the 600 plus compounds disclosed. In Example 2C, Nakai discloses whole cell activities in the HEK assay for hundreds of compounds disclosed therein. Among them, compounds I-324 is in category B, which is defined as having an absolute EC5o between 101 nM and 1000 nM. A good number of compounds, such as compounds I-330, I-342, I-389 etc., are in category A, which is defined as having an absolute EC5o less than 100 nM. See Table 6 of Nakai. The Office does not provide any reason why a person skilled in the art would not select a compound in category A as a lead compound for preparing formulations. Without hindsight, a person skilled in the art would not merely review Example 4 of Nakai and use the blood pressure changes as the only standard to select a compound as the starting point. 
Even assuming a person skilled in the art would have overlooked all the other criteria and would have been motivated to select one compound as the starting point from the group containing the most potent compounds in the blood pressure reduction assay, Nakai discloses that there are eleven compounds in this group, all of them being assigned to the same bucket, with a level C in terms of their ability to reduce blood pressure The Office has not provided any reason why a person skilled in art should favor I-324 over the other ten compounds. 

Nakai discloses various formulation technologies including, for example, controlled drug delivery systems, sustained-release system, immediate-release system, osmotic control device, microemulsions, nanocapsule formulations, implantable devices, and so on. See Nakai, paragraphs [00145]-[00198]. For each technology, there are a good number of subcategories. Solid amorphous dispersion is merely one of them. Nakai does not provide any reason why a person skilled in the art should select the solid amorphous dispersion for compound I-324 over other formulation technologies to arrive at the claimed formulations. Relying on Friesen and the calculated low solubility of I-324, the Office alleges that it would have been obvious for a person skilled in the art to prepare a solid amorphous dispersion of I-324. 
Applicant respectfully disagrees. Friesen is a scientific review related to spray-dried dispersions. At the beginning of the article, it clearly states that a variety of techniques have been developed to improve solubility of a drug, including 
(a) formation of salts for ionizable compounds; (b) solutions in solvents, cosolvents, and lipids; (c) micelle systems, including self-emulsifying drug-delivery systems (SEDDS); (d) particle size reduction, including the use of attrition-milled nanocrystalline forms; (e) complexation; (f) prodrugs; and (g) amorphous solids and solid dispersions. 
See Friesen, page 1004. Friesen provides an overview of HPMCAS based spray-dried dispersion which is in category (g), amorphous solids and solid dispersion. Nothing in Friesen would lead a person of skill in the art to the conclusion that the technique of HPMCAS based spray-dried dispersion is better than others. Moreover, Friesen does not disclose any sGC stimulator, let alone compound I in Applicant's claimed solid dispersions. As discussed in section 2, pharmaceutical science is unpredictable. References in the field often provide conflicting results in showing beneficial effects of HPMCAS based spray-dried dispersion for different drugs. A person skilled in the art would have been aware of all of these conflicting reports and would not have a sufficient motivation or reason to combine Friesen and Nakai to select the solid dispersion over a variety of other formulation techniques, let alone to combine the specified amount of HPMCAS with compound I to arrive at the claimed solid dispersion. 
In summary, the Office does not provide a lead formulation in its obviousness analysis. Nakai and Friesen, alone or in combination, do not provide a sufficient motivation and reason to select compound I-324 out of the 600 plus compounds as the lead compound for formulation development. In addition, a person skilled in the art would not have had a sufficient motivation and reason to select an amorphous solid dispersion from all possible formulation techniques to prepare the formulation of compound I, and let alone to select HPMCAS as the specific polymer, with specified amounts as set forth in the present claims. 

This is not persuasive.
The Examiner disagrees that Unigene is “controlling” Federal Circuit law for obviousness.  The Examiner’s search of the MPEP did not identify Unigene.  The controlling Supreme Court decision is KSR.  MPEP 2141-2143 sets out, in detail, Examination Guidelines for Determining Obviousness under 35 USC 103.  MPEP 2141 indicates appropriate supporting rationale are to be made in view of KSR:
These guidelines are intended to assist Office personnel to make a proper determination of obviousness under 35 U.S.C. 103, and to provide an appropriate supporting rationale in view of the decision by the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The guidelines are based on the Office’s current understanding of the law, and are believed to be fully consistent with the binding precedent of the Supreme Court. The KSR decision reinforced earlier decisions that validated a more flexible approach to providing reasons for obviousness.
See, for instance, MPEP 2141 (I):
In KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art,"Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."Id. at 415-16, 82 USPQ2d at 1395 … The Supreme Court further stated that:
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at 417, 82 USPQ2d at 1396.
When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.

explicitly names solid dispersions, spray-dried materials, and tablets formed from solid dispersions, among the forms.  With respect to HPMCAS, the teachings of Nakai include erodible or non-erodible polymeric matrix controlled release device.  Polymer choices include cellulosic; named cellulosic examples include Applicant elected HPMCAS [00157].  
Thus, the instant active compound is known by Nakai as one of 11 most active compounds in an in vivo experiment of reduced blood pressure.  Modification of this compound is not needed to arrive at the claimed solid dispersion; thus, case law regarding lead compound selection and modification (MPEP 2143 (I)(B), Examples 9, 10 and 11) does not apply to the instant fact pattern.  The current rejection basis does not set forth a substitution-type rationale, of which Unigene might be relevant to.  The instant rejection relies on teaching, suggestion, motivation type rationale.  Solid dispersions are taught generically (which include the species of the instant claims).  The claims simply require selection of the active compound (which is clearly taught to be one of the most active in blood pressure reduction; i.e., it is among the most preferred), utilization in solid dispersions (which is also taught by Nakai) and HPMCAS as the solid dispersion excipient, and amounts of active and polymer.  While HPMCAS is not explicitly taught as excipient in solid dispersions by Nakai, it is taught as a matrix material for controlled release devices.  Clearly HPMCAS is compatible and useful as excipient, including to active compound I-324.  Thus, it naturally flows that selection of prima facie obvious, in view of the documented teaching of Friesen, that a variety of SDD of low solubility drugs have been prepared using the polymer HPMCAS.  Because spray dried dispersions also falls within the scope of spray dried materials taught by Nakai, there would also have been motivation for selecting HPMCAS in spray-dried solid dispersions.
The Examiner does not dispute that there are other teachings in Nakai, beside blood pressure reduction.  Nonetheless, MPEP 2123 (I) makes clear that patents are relevant as prior art for all they contain: "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Thus, reliance on the teaching that I-324 is one of the 11 most potent blood pressure reducing compounds is an appropriate basis for obviousness, as are other relevant teachings of Nakai and Friesen.
The teachings of Nakai do not establish the amounts of HPMCAS and Compound I in the solid dispersion.  However, an example of Friesen (with similar solubility) utilizes the ratio required by claim 33, with corresponding HPMCAS and Compound I concentrations reading on amounts of each of claim 1, 16, 22, & 51, when the Friesen example is utilized as a model for preparing the obvious solid dispersion of Compound I and HPMCAS and selection of relative amounts.  Additionally, the amounts and ratio of claim 33 would also have been obvious as a result of routine optimization of prima facie obvious.
Applicant apparently confuses the emphasis of Friesen.  The title of Friesen is about HPMCAS spray-dried Dispersions, and is an overview of this area of the prior art. It is not mainly about other areas Applicant argues about (even though they may be mentioned in the background). The abstract is reproduced here for reference:
Abstract: Spray-dried dispersions (SDDs) of low-solubility drugs have been prepared using the polymer hydroxypropyl methylcellulose acetate succinate (HPMCAS). For a variety of drug structures, these SDDs provide supersaturation in in vitro dissolution determinations and large bioavailability increases in vivo. In bile-salt/lecithin in vitro solutions, these SDDs provide amorphous drug/polymer colloids and an increased concentration of free drug and drug in micelles relative to crystalline or amorphous drug. As dry powders, the SDDs are a single amorphous phase in which the drug remains amorphous and dispersed and does not crystallize over storage times relevant for practical drug products. A melting temperature (Tm)/glass-transition temperature (Tg) (K/K) versus log P map for 139 compounds formulated as SDDs provides a perspective on an appropriate formulation strategy for low-solubility drugs with various physical properties.
Friesen documents a series of beneficial properties of HPMCAS, which make it a natural choice for selection as a spray-dried solid dispersion polymer carrier material:
As described below, by using HPMCAS as the solid
matrix, these homogeneous (that is, single-phase) SDDs are

range of conditions without amorphous phase separation or
crystallization of the drug.
The drug in an SDD is in a high-energy state relative to
crystalline drug. When placed into an aqueous solution,
SDDs dissolve to a concentration of drug well above the
solubility of its lowest-solubility crystalline form. This higher
concentration provides the driving force for rapid absorption
of the drug.
HPMCAS. The choice of polymer from which the SDD
is made is critical. HPMCAS has unique properties that make
it ideal for use in SDDs, including the following.
(1) It has a high Tg in its un-ionized state. This high Tg
directly correlates to the drug having low mobility, which is
responsible for the excellent physical stability of HPMCAS
SDDs.
(2) It is highly soluble in volatile organic solvents, such
as acetone and methanol, allowing for economical and
controllable processes for forming SDDs.
(3) When at least partially ionized, as it is at any pH above
about 5, the charge on the polymer minimizes formation of
large polymer aggregates, allowing drug/polymer colloids
(for example, amorphous nanostructures) to remain stable.
insoluble
drug molecules to interact with the hydrophobic regions of
the polymer, whereas the hydrophilic regions allow these
structures to remain as stable colloids in aqueous solution.
(1008, right)
Clearly, the prior art extensively utilized HPMCAS to formulate drugs with low solubility, via spray-dried solid dispersion formulations.  
Applicant further argues about alleged unpredictability:
2. 	Whether any Given Formulation Technology Would Result in Suitable Pharmaceutical Formulation of Compound I of the Present Claims was Unpredictable 
Obviousness requires a showing of a "reasonable expectation of success" (MPEP § 2143.02 (I)). In rejecting the claims as being obvious over Nakai in view of Friesen, the Office is silent as to why there would have been a reasonable expectation that Compound I could have been successfully formulated using HPMCAS based amorphous solid dispersion formulation technology. 
The Office states that Friesen teaches that HPMCAS based solid dispersions can be used to improve oral bioavailability of a low solubility drug and asserts that it is therefore obvious for a person skilled in the art to prepare solid dispersions of compound I-324 and HPMCAS. However, nothing in Friesen teaches an sGC stimulator, let alone compound I-324 itself. The Office's position seems to be that Friesen's technique is suitable for any drugs with low solubility. 
This is not true. Applicant emphasizes that HPMCAS based solid dispersions is not a panacea for the problem of poor bioavailability. Inherent in the use of solid dispersion technology is that the drug is in its amorphous rather than its more stable crystalline form. The amorphous material is often metastable and tends to revert back to the more stable crystalline state. Because of this, amorphous solid dispersion formulations may have unacceptable stability issues that preclude their use as pharmaceuticals. Indeed, a review by Qian et al (Exhibit A) summarizes the difficulty: "[d]ue to the lack of adequate understanding of the nonequilibrium glassy state and other practical complexities, the mechanisms as to why solid dispersions can stabilize amorphous drugs are not yet fully understood besides several commonly accepted viewpoints."' Indeed, studies with other drugs provide further evidence of unpredictability in the field of solid dispersion technology. A more recent review by Chavan (Exhibit B) lists examples of cellulose-based polymers explored for amorphous solid dispersion. Based on this table, the studies show that the benefits of using HMPCAS vary with different drugs. For example, in a 2014 study of drug acetaminophen, HPMCAS is less effective than PAA, PVP, PVPVA and HPMC in solid state. Moreover, in a 
fenofibrate.6 This publication showed that HPMCAS-MF (hydroxypropylmethylcellulose acetate succinate MF, one type of HPMCAS) had dissolution behavior that will likely display a food effect (i.e., beneficial dissolution behavior was observed under fasted state simulated intestinal fluid (FaSSIF) conditions, but no or minimal benefits were observed under fed state simulated intestinal fluid (FeSSIF) conditions).7 In contrast, as discussed in section 3, the present application demonstrates that the claimed solid dispersion formulations show benefit effects both in fed and fast states. 
In summary, based on the conflicting teachings of these studies, a skilled artisan would have had no reasonable expectation that compound I of present claims could have been successfully formulated using the HPMCAS based formulation technology of Friesen. 
For at least the foregoing reasons, the present claims are not prima facie obvious over Nakai and Friesen. Accordingly, reconsideration and withdrawal of the rejection are respectfully requested. 


This is not persuasive.
A reasonable expectation of success is associated with the rejection basis.  Nakai clearly teaches solid dispersion and spray-dried formulations, and it explicitly names HPMCAS as a suitable excipient for controlled release formulations to formulate active compounds, i.e., including I-324.  Friesen utilizes HPMCAS in a broad variety of weakly soluble drug formulations; four categories of weakly soluble drugs are depicted in Figure 14; 139 low-solubility compounds were successfully formulated as SDDs; each achieved supersaturation in in vitro dissolution tests.  Improvements in dissolution rates are depicted for a series of different active compounds (Figures 9-11).  A model for increased amount of drug species in solution is presented in Figure 8.  More than 100 rd paragraph). Improvements in AUC are shown for 4 compounds in canine in vivo exposure; all demonstrate at least 6-fold increase for HPMCAS SDDs relative to crystalline forms (Figure 12).  Improvements of AUC for two drugs in humans are shown in Figure 13. The broad application of SDDs and the favorable properties of HPMCAS lead to a reasonable expectation of success for general application (of course, as in all formulations, there are likely to be certain embodiments that are not workable; however, the overview of Friesen, with at least 139 formulated examples, leads to a reasonable expectation of success generically, with broad applicability), and specifically a reasonable expectation of success in formulating I-324 in HPMCAS as a solid dispersion, via spray-drying.
The Examiner’s position is not that HPMCAS will form better solid dispersions with all drugs, as seems to be implied by the arguments advanced.  The question with respect to obviousness, is whether it would have been obvious to select HPMCAS as an excipient to formulate a solid dispersion of Compound I via spray-drying, with a reasonable expectation of success.  The answer, in view of the teachings, suggestion and motivation set forth including 139 successful formulations taught by Friesen, is yes, there would have been a reasonable expectation of success (MPEP 2143.02).  Obviousness does not require that the formulated solid dispersion is the best that can be formed, considering all possibilities, which is the implication of Applicant’s argument.

Regarding Chavan, this references does discuss several polymers, which include HPMCAS among them, used in amorphous solid dispersions.   Chavan does not teach away from the use of HPMCAS to formulate a solid dispersion of Compound I.  Even if HPMCAS were considered nonpreferred (which is not the position adopted), it still would have been obvious to utilize in solid dispersions of Compound I.  In contrast, based on the favorable properties discussed by Friesen, HPMCAS would be a preferred excipient for this purpose.
Hugo utilizes a single active compound, testing a number of polymers, of which HPMCAS discussed by Friesen does not appear to be present (Hugo utilizes HPMCAS-MF, a different type of HPMCAS).  The fact that in some other active compound formulation another excipient is preferable, does not overcome the instant rejection basis.
MPEP 2123 makes clear: A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component).  The teachings of Friesen clearly prefer 
Regarding fed v fast states of HPMCAS-MF, the Examiner fails to see the relevance or how this point overcomes the prima facie rejection basis.  Allegations of unexpected results are addressed below.
Applicant argues about beneficial properties, that are allegedly not reasonably expected or predicted based on Nakai and Friesen:
3. 	The Claimed Formulations Demonstrate Beneficial Properties That Cannot Be Reasonably Expected or Predicted Based on The Teachings of Nakai and Friesen 
Even if the claims were prima facie obvious, which they are not, the unexpected results demonstrated in the specification are sufficient to rebut the prima facie obviousness. 
(a) The Claimed Solid Dispersions Have Improved Kinetic Solubility in Both Fed State and Fasted State In Vitro Dissolution Studies 
As demonstrated in the working examples of the present application, the claimed solid dispersions have exhibited the best potential for stability of the amorphous compound I in both FeSSIF and FaSSIF conditions among the tested polymers. Specifically, Example 13 of the present application tested five polymers: CAP, HPMCAS, HPMCP, PVP, and Plasdone S630 for their effects on the kinetic solubility of solid dispersion in simulated intestinal fluids. For each dispersion, the weight ratio of compound I and the polymer is 25:75. FIG. 8, which plots concentration of compound I versus time over a period of 24 hours for each of the dispersions in FaSSIF, is reproduced below.  [The arguments reproduce Figure 8]
At time point of 24 hours, dispersion 10 maintains the highest concentration in FaSSIF among the tested dispersions while dispersion 12 has precipitated out of the fluid and therefore has the lowest concentration. This figure shows that compound I in dispersion 10 is more stabilized than in dispersions with other polymers in the FaSSIF. 
More surprisingly, FIG. 9 of the present application demonstrates that dispersion 10 also has the highest concentration in FeSSIF among the tested dispersion at time point of 24 hours while other dispersions have significantly lower concentration at 24 hours.   [The arguments reproduce Figure 9.]
Accordingly, FIGs 8 and 9 clearly show that the claimed solid dispersions have much better kinetic solubility of the amorphous compound I in both FeSSIF and FaSSIF conditions than other solid dispersions prepared by polymers such as PVP or HPMCP. This improved kinetic solubility in both FeSSIF and FaSSIF conditions is completely unexpected. As discussed in section 2, Hugo observes that HPMCAS-FaSSIF conditions when it combines with a different drug - fenofibrate. A person skilled in the art could not have reasonably predicted or expected such improved stability based on the teachings of Friesen and Nakai, alone or in combination. 
Nakai is completely silent on the effect of HPMCAS on the stability of a solid dispersion. 
Friesen discloses that HPMCAS based solid amorphous dispersions may result in physically stable formulations that have improved shelf lives under standard storage conditions. However, nothing in Friesen teaches or suggests that HPMCAS based solid amorphous dispersion may have a superior kinetic solubility stability of amorphous compound I in both FeSSIF and FaSSIF conditions than other polymer based solid dispersions, such as PVP or HPMCP. 
(b) Tablets Prepared with The Claimed Solid Dispersions Exhibit a Fast Dissolution Profile 
Example 14 of the instant application describes in vitro dissolution studies of tablets made from solid dispersions with different polymers. As shown in FIG. 10, tablets produced with granulation of the claimed solid dispersion showed fast dissolution profile in FaSSIF (see Tablet 16) with -80% of compound I released within 60 minutes. In contrast, tablets made from solid dispersion with Plasdone S630 only release less than 10% of compound I within 60 minutes. 
(c) The Claimed Solid Dispersions Demonstrates Significantly Higher Oral Bioavailability In Vivo Than The Native Compound Without Polymer Carrier 
Moreover, the present application describes in vivo studies of a solid dispersion comprising 25:75 amorphous compound I and HPMCAS in dogs. In the studies, a wet granulation of native compound I was used as control. See Example 16 of the present application. The table below summarizes the PK data between the solid dispersion comprising 25:75 amorphous compound I and HPMCAS and the wet granulation of native compound I. 

    PNG
    media_image2.png
    306
    735
    media_image2.png
    Greyscale
 
The table above demonstrates that the solid dispersions comprising 25:75 compound I and HPMCAS-H or HPMCAS-M displayed improved oral bioavailability of compound I over the control. The 
(d) The Claimed Solid Dispersions Have Better Stability Than Solid Dispersions with Other Polymers and The Claimed Weight Range for HPMCAS Provides Even Higher Stability Than Solid Dispersions with Less HPMCAS Content 
Furthermore, Example 6 of the present application shows that the solid dispersions of compound I with HPMCAS in the weight range recited in instant claim 1 are much more stable than the solid dispersion of compound I with the polymer carrier CAP with the same weight percentage of polymer. Table 1 of the present application shows that dispersion 16 (HPMCAS) does not crystallize after 12 months while the solid dispersion of compound I with CAP crystallizes within 6 months (dispersion 14). 
In addition, as shown in Example 6 and Table 1, crystallization was observed after 3 or 6 months of storage for dispersions having 50 % of HPMCAS (dispersions 4 and 6); while no crystallization was observed after 6 or even 12 months for solid dispersions having 75% HPMCAS (dispersions 10 and 16). 
Nothing in Friesen or Nakai, alone or in combination, provides a reason or suggestion for a skilled artisan to have expected that solid dispersions with HPMCAS would have significantly higher stability than solid dispersion with CAP. In addition, nothing in Friesen or Nakai suggests that solid dispersions with specified weight ranges of HPMCAS recited in claim 1 would have improved stability when compared with dispersions with less HPMCAS. The Office asserts that Friesen teaches that HPMCAS based spray dried dispersions may keep drug in an amorphous status. However, nothing in Friesen teaches that the solid dispersions of compound I with HPMCAS in the claimed weight range are superior in preventing crystallization of amorphous compound I to CAP based solid dispersions or HPMCAS based solid dispersions with less polymer content. 
In summary, the present application has demonstrated overall superior properties of the claimed solid dispersions of compound I. These include at least: (a) superior kinetic solubility of the claimed solid dispersions in both FeSSIF and FaSSIF conditions over other polymer based solid dispersions, such as PVP or HPMCP; (b) fast release profile (necessary for immediate release formulations) for tablets made from the claimed solid dispersions; (c) superior oral bioavailability of compound I in the claimed solid dispersions over wet granulated compound I; and (d) superior stability over CAP based solid dispersions and dispersions with less HPMCAS content. A person skilled in the art would have not been reasonably able to expect or predict these superior results based on the teachings Nakai and Friesen and therefore the prima facie case of obviousness should be overcome. 
Accordingly, for at least the reasons discussed above, the present claims are non-obvious over Nakai and Friesen. Applicant respectfully requests that the rejection be withdrawn.


This is not persuasive.
The Examiner agrees that the rejection establishes that the claims are prima facie obvious.
Regarding alleged improved kinetics under both fed and fasted conditions, faster kinetics of dissolution and higher levels of absorption are documented by Friesen.  It is not clear how reduced PVP dispersed concentration relative to HPMCAS at 24 hours establishes faster kinetics fed or fasted.  The simple explanation discussed by Friesen, is that PVP is not as effective is blocking the drug from recrystallizing.  Blocking recrystallization by HPMCAS is clearly taught by Friesen:
The colloidal nature of HPMCAS when ionized, combined
with the hydrophobic nature of the substituents on the
polymer, allows insoluble drug molecules to interact with
the polymer, leading to the formation of amorphous drug/
polymer nanostructures in solution. The negative charge of
the ionized succinate groups keeps these nanostructures
stable, avoiding large hydrophobic aggregates of the polymer
and drug in solution. These drug/polymer nanostructures
constitute a high-energy (high-solubility) form of amorphous
drug that is quite stable—often for several hours, or even
days—in aqueous suspensions.
(1009, 4th paragraph)
While not required by the claims, the property argued based on both Figures 8-9 is predicted for HPMCAS based on the teachings of Friesen.

The Examiner suggests that applicant may wish to also consider competing kinetics in explaining decreased solubility over time for certain polymers relative to HPMCAS (see Sun et al.; Evolution of Supersaturation of Amorphous Pharmaceuticals: The Effect of Rate of Supersaturation Generation; Mol. Pharmaceutics; 2013; 10: 4330-4346; dx.doi.org/10.1021/mp400439q).  In these studies, PVP K-90 gives rise to variable solubility time profiles (Figure 3-8; 16).  Regarding HPMCAS Sun states: 
Typically, the dissolution of ASDs based on water-soluble polymers is very rapid, resulting in an initial surge of drug concentration in the dissolution medium followed by a decline in drug concentration due to the nucleation and crystallization events triggered by the rapid buildup of drug supersaturation. Depending on the ability of the dissolved polymer to inhibit drug precipitation nd paragraph)
The observations of Sun may explain/predict Applicant’s observations.
Regarding alleged fast tablet dissolution, argument (b) is only relevant to claim 40, drawn to a tablet.  Tablets are taught by Nakai.  Rapid dissolution is clearly shown by Friesen (see for instance, Figure 10).  It is not clear how further tableting disintegrants, known to rapidly dissolve, utilized in the experiments of disclosed Example 11 establish any result unexpected.  Explanation of proffered data is 
Regarding (c) the point of Friesen is that HPMCAS increase bioavailability over crystalline forms of drugs.  See Figures 12 & 13, which show this in dogs and in humans.  Demonstrating what is expected is evidence in support of obviousness (MPEP 716.02(c)(II)).  The Examiner thanks Applicant for evidence in support of the rejection basis.
Regarding (d) better stability is clearly taught by Friesen (see abstract, p. 1007, right, top paragraph).  Aging times up to 3 years are documented in Table 2.  It is not clear how documenting an alternate, less preferable polymer, which does not perform as well as HPMCAS, establishes an unexpected result.
Additionally, the higher concentrations of HPMCAS appear to tend to be associated with the longer stability in Table 2.   Determining the concentration needed to minimize crystalline formation is construed as routine optimization parameter, and would have been obvious to determine.  
Additionally, because Nakai teaches formulations of I-324 and HPMCAS (as extended release material), and because HPMCAS is clearly preferred by Friesen, it appears that comparative data to I-324 + HPMCAS is needed to establish any secondary consideration.  Nonetheless, as discussed above, none of the argued results appear to establish any unexpected result.

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. (WO 2014/144100 A2; 2014 Sept; IDS reference), in view of Friesen et al.  as applied to claims 1, 16, 19, 22, 27, 33, 35, 37, 51 above, and further in view of Tajarobi et al. (“The influence of crystallization inhibition of HPMC and HPMCAS on model substance dissolution and release in swellable matrix tablets”; 2011; European Jorunal of Pharmaceutics and Biopharmaceutics; 78:125-133; cited in a prior Office action).
The teachings of Nakai and Friesen discussed above render obvious solid dispersions, including oral dosage unit forms of claim 37.  Regarding claim 40, while Nakai does mention solid dispersions and tablets, there is no teaching of utilizing solid dispersions as tablet materials.  While Friesen establishes the attractiveness of HPMCAS for formulating solid dispersions of drugs having low solubility via spray drying, Friesen does not teach tableting the solid dispersion materials.
Tajarobi teaches swellable matrix tablets, using solid dispersions of a model crystalline substance, in HPMCAS.  The suitability of HPMCAS as both effective solid solution carrier and as an extended-release matrix forming polymer was examined.  The release from all systems investigated showed extended-release capacity with a release rate similar to the rate of matrix erosion.  Upon hydration, the model substance remained in amorphous form in the HPMCAS tablets; this effect was attributed to (i) the ability of this polymer to keep the model substance in a supersaturates state and (ii) the very slow matrix hydration, resulting in a steep concentration gradient of the drug substance and short diffusion path through the matrix into the dissolution bulk (abstract).  Tajarobi establishes that solid dispersions utilizing HPMCAS can be used to 
It would have been further obvious to one of ordinary skill in the art, after preparing the obvious solid dispersions of I-324 using HPMCAS as spray-drying polymer excipient, to tablet the solid dispersions into the type of tablets taught by Tajarobi.  The motivation would have been to provide a convenient tablet dosing form, with the benefits of extended-release profile, without reverting to crystalline form of the drug.

Applicant does not separately argue about this rejection.

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  (The rejection was already based on the elected polymer HPMCAS; claim 1 amendment eliminated other alternatives, which were not under examination.  The rejection included the range of claim 16; the amendment to claim 1 broadens the range of claim 16.  The amendment narrowed the Compound I range, but the rejection already included claim 51, narrower than the amended claim 22 range.  Additionally, the rejection was based on the ratio (and corresponding amounts) of claim 33, which read on all of the amended ranges.  Accordingly, the claims are patentably indistinct from the prior claims, and the subject matter of the amendments was previously rejected.) Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611